Citation Nr: 0737879	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchiectasis (claimed 
as lung condition with respiratory problems), including as 
due to exposure to the herbicide Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, in which service connection for 
bronchiectasis (claimed as lung condition with respiratory 
problems), including as due to exposure to the herbicide 
Agent Orange, was denied.


FINDING OF FACT

The evidence, overall, is against a finding that the 
diagnosed bronchiectasis (claimed as lung condition with 
respiratory problems) is the etiological result of active 
service, including herbicide exposure.


CONCLUSION OF LAW

Bronchiectasis (claimed as lung condition with respiratory 
problems) was not incurred as the result of active service, 
including exposure to the herbicide Agent Orange. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran avers that he became ill with a respiratory 
condition in service and was hospitalized.  Thereafter, he 
stated he was treated for pneumonia in the early 1980s, and 
has exhibited a respiratory condition since.  He believes it 
is the result of exposure to the herbicide Agent Orange.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease, such as 
bronchiectasis, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

In addition, a veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent (i.e., Agent 
Orange). 38 C.F.R. § 3.307(a). Furthermore, the diseases 
listed at 38 C.F.R. § 3.309(e) shall, in turn, be 
presumptively service-connected if this requirement is met, 
even though there is no record of such disease during 
service.

In the present case, service personnel and medical records 
establish that the veteran served in Vietnam.  Therefore, 
exposure to the herbicides is presumed.  However, the 
condition which with the veteran is diagnosed, 
bronchiectasis, is not a condition for which a presumption is 
granted under the regulations governing exposure to 
herbicides.  See 38 C.F.R. § 3.309(e).  The medical evidence 
does not show, nor does the veteran claim, that he has been 
diagnosed with lung, bronchus, larynx, trachea or other 
cancers.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002). Notwithstanding 
the foregoing presumptive provisions originally arising out 
of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. Law No. 98- 542, § 5, 98 Stat. 2725, 
2727-29 (1984) and the Agent Orange Act of 1991, Pub. Law No. 
102-4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has held that a claimant is 
not precluded from establishing service connection for a 
disease averred to be related to herbicide exposure, as long 
as there is proof of such direct causation. See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in 
part Combee v. Principi, 4 Vet. App. 78 (1993); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran's reports of medical history and examination at 
entrance into active service reflects no complaints, defects, 
diagnoses or other findings concerning the veteran's 
respiratory system.  Service medical records reflect that the 
veteran was treated in service on several occasions for a 
sore throat, colds, and the flu.  His reports of medical 
history at discharge from active service reflect complaints 
of ear, nose, and throat trouble and chronic, frequent colds.  
The examiner noted colds in later winter and early spring, 
not associated with upper respiratory infection, and 
responsive to treatment without complication or sequelae, and 
tonsillectomy as a child, also without complication or 
sequelae.  

The report of medical examination at discharge reflects no 
defects, diagnoses, or other findings concerning the 
veteran's respiratory system.

Overall, the Board finds the service medical records provide 
evidence against this claim, indicate no chronic respiratory 
disorder during service. 

Thereafter, it is not until 1996 that the medical evidence 
shows clinical findings of a bronchiectasis, pulmonary 
infiltrates, and other findings consistent with emphysema.  
These records reference a 1993 clinical finding of changes in 
the right base lung consistent with known bronchiectasis, but 
this record is not present in the claims file.  These records 
further reference serious childhood respiratory illnesses, 
apparently as reported by the veteran and his mother.  It is 
documented that the veteran is not a smoker.  

The veteran has indicated that he received treatment for a 
respiratory condition in the 1980s, specifically in 
approximately 1983, from a private health care provider.  
These records could not be obtained, but private medical 
records present in the claims file make reference to the 
veteran's long-term treatment for a respiratory condition by 
the identified physician.

A May 2005 report of VA examination for Agent Orange registry 
shows a diagnosis of bronchiectasis, without evidence of 
neoplasia.  No opinion was offered as to the etiology of the 
diagnosed respiratory condition.

The earliest diagnosis of a respiratory condition presented 
in the medical evidence is the 1993 clinical finding of 
bronchiectasis reported in 1996-many years after discharge 
from his active service in 1972.  

Even assuming, without finding, that a respiratory condition 
was present as early as 1980 as the veteran has stated, this 
is still eight years after the veteran's discharge from 
active service in 1972 and well-beyond the one year 
presumptive period.  See Maxson v. Gober, 230 F.3rd  1330, 
1333 (Fed. Cir. 2000).  

Private medical evidence presents the possibility that a 
respiratory condition pre-existed the veteran's entrance into 
active service, which only provides evidence against this 
claim, indicating a condition that was caused by service. 

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  The correct standard for doing 
requires the VA show by clear and unmistakable evidence (1) 
the veteran's disability existed prior to service and (2) the 
pre-existing disability was not aggravated during service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
38 U.S.C.A. § 1111.

As noted above, the veteran's reports of medical history and 
examination prior to service show no complaints, defects, 
diagnosis or other findings of a respiratory condition.  
Apparently, during service, it became apparent that the 
veteran had had his tonsils removed, and this was noted on 
his report of medical examination at discharge, with the 
examiner's opinion that the veteran had experienced no 
complications or sequelae from the procedure.  In addition, 
private medical records subsequent to active service note a 
history of childhood respiratory illness, as reported by the 
veteran and his mother.

Even assuming, without finding, that the history of childhood 
respiratory illness and finding inservice that the veteran's 
tonsils had been removed constituted sufficient evidence to 
rebut the presumption of soundness, service medical records 
do not show permanent aggravation of the condition beyond a 
natural progression of the condition.  Rather, the sore 
throat, colds, and flu the veteran was treated for inservice 
were shown to be acute and transitory and to have resolved 
completely.  Rather, the veteran's medical history and 
examination at discharge reflects no respiratory defects, 
diagnosis or other findings concerning the his respiratory 
condition.  

The fact that the medical evidence and the veteran's own 
statements establishes that the veteran did not exhibit a 
respiratory condition until at least eight years following 
his discharge from active service supports this finding.

In the absence of medical evidence of an increase in 
disability beyond a natural progression of the disease, it 
cannot be found that any such pre-existing respiratory 
condition, if a respiratory condition did in fact pre-exist 
the veteran's active service, was aggravated.  

There are no other medical findings, documents, or opinions 
establishing that the veteran's currently diagnosed 
respiratory condition, to include bronchiectasis had its 
onset during his active service or within a year following 
discharge, or is otherwise the etiological result of active 
service, including exposure to the herbicides.

Where as here, the determinative issue involves a medical 
opinion of etiology, competent medical evidence is required 
to support the claim. The veteran, as a layperson, is not 
competent to offer an opinion as to a medical diagnosis or to 
causation. Consequently, his statements and testimony to the 
extent that he has a respiratory condition that is the 
etiological result of exposure to the herbicide Agent Orange, 
or other incident of active service, or had its onset during 
active service or within the one-year presumptive period, do 
not constitute medical evidence. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The Board must find that the service and post-service 
treatment records provide evidence against this claim, 
indicating a condition that began many years after service 
with no indication that this condition was caused by service, 
including exposure to herbicides.  The medical records 
indicating other problems with no association to service only 
provides limited probative evidence against this claim.      

As the medical evidence does not support a finding that the 
veteran's diagnosed positional respiratory condition, to 
include bronchiectasis is the etiological result of active 
service, including exposure to the herbicides, and actually 
provide objective evidence against such a finding, the 
preponderance of the evidence is against service connection 
for a respiratory condition to include bronchiectasis under 
any theory.

Absent medical evidence establishing that the veteran's 
diagnosed respiratory condition, to include bronchiectasis 
had its onset within a year following the veteran's discharge 
from active service, or is otherwise the result of active 
service, including exposure to the herbicides, service 
connection is not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided pre-adjudication notice by letter dated in 
June 2004.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran the 
opportunity to give testimony before the Board, which he 
declined.

The veteran stated he was treated by a private health care 
provider for his claimed lung and respiratory condition from 
approximately 1983 to 1990.  However, the RO received a 
negative response from the physician, stating that the 
records had been destroyed.  The veteran was notified that 
the records were not obtained.  

All other known and available records relevant to the issues 
on appeal have been sought and associated with the veteran's 
claims file, and the veteran has not contended otherwise.

No VA medical examination has been conducted or medical 
opinion obtained with respect to the veteran's claim.  
However, in the present case, the evidence reveals that the 
veteran was not diagnosed with bronchiectasis, or any other 
respiratory or lung disability during service or for many 
years thereafter and does not reflect competent evidence 
showing a nexus between service and the disorder at issue 
(and, in fact, provides evidence against such a finding) 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006)

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

Service connection for a bronchiectasis (claimed as lung 
condition with respiratory problems), including as the result 
of exposure to the herbicides, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


